 
Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into this 26th day of
January, 2010, by and between NXT Nutritionals Holdings, Inc., (the "Company"),
and Mark A. Giresi (the "Executive") (collectively, the “Parties”).
 
WHEREAS, the Company is a publicly traded company engaged in the sale and
marketing of healthier food products with its shares of common stock quoted on
the OTC Bulletin Board; and
 
WHEREAS, the Company wishes to employ the Executive as Chief Operating Officer
and General Counsel upon the terms and conditions set forth in this Agreement
and the Executive is willing to accept employment subject to the terms and
conditions set forth below.
 
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:
 
1.       Employment.
 
(a) Position and Duties.
 
(i) Subject to the terms and conditions hereof, the Company hereby employs the
Executive during the term of employment set forth in Section 2 to serve as Chief
Operating Officer and General Counsel of the Company. The Executive shall be
responsible for all operations of the Company, including finance, legal and
commercial relationships, and perform such other services and duties as are
normally and customarily associated with such position as well as such other
associated duties as the board of directors of the Company (the “Board”) shall
determine. The Executive shall report directly to the Chief Executive Officer of
the Company. The Executive shall obey the lawful direction of the Chief
Executive Officer and shall use his diligent efforts to promote the interests of
the Company and to maintain and promote the reputation thereof.
 
1

--------------------------------------------------------------------------------


 
 
(ii)  During the Employment Term set forth in Section 2 hereof, the Executive
shall use his best efforts to perform his duties under this Agreement and shall
devote such time, energy and skill as is necessary in the performance of his
duties with the Company. The Executive will not, unless as a representative of
the Company or with consent in writing of the Board, be directly or indirectly
engaged or concerned in any other business activities. Notwithstanding the
foregoing provisions, the Executive is not prohibited from (A) serving on the
boards of directors or advisory committees of the companies listed on Exhibit A
hereto; (B) participating in charitable, civic, educational, professional or
community affairs or serving on the board of directors or advisory committees of
non-profit entities; and (C) managing his and his family’s personal investments,
in each case, provided that such activities in the aggregate do not materially
interfere with his duties hereunder.  Company agrees that the Executive’s other
activities will not and do not impede his ability to perform his role under this
Agreement.
 
(b) Termination of Director’s Agreement. The Executive shall continue to serve
as a member of the Board until the next annual shareholder meeting of the
Company. Upon the effectiveness of this Agreement, the outstanding Director’s
Agreement between the Company and the Executive shall be terminated, provided
however, the terms and provisions in the Director’s Agreement pertaining to
compensation for activities occurring in the year of 2009 shall survive until
such compensation is paid in full to the Executive.
 
2. Employment Term. Subject to Section 5 herein, the term of employment of the
Executive under this Agreement shall start on January 1, 2010 and end on
December 31, 2012 (the “Initial Employment Term”). Subject to Section 5 herein,
at the end of the Initial Employment Term this Agreement shall be automatically
extended for an additional one-year period (the “Additional Term”) unless either
party to this Agreement elects not to extend this Agreement with a written
notice at least 30 days prior to the expiration of the Additional Term. The
Initial Term and any Additional Term shall be referred to herein as the
"Employment Term."
 
3.  Compensation.
 
(a) Base Salary.  In consideration of the services to be rendered hereunder, the
Company hereby agrees to pay the Executive a monthly based compensation of
Twenty Thousand Dollars ($20,000) payable in equal biweekly installment (the
“Biweekly Installment”), provided, however, 50% of each Biweekly Installment
(the “Deferred Salary”) shall be deferred and payable in its entirety on the
earlier to occur of (1) the termination of the Employment Term or (2) a Change
in Control as defined in Section 7 herein.
 
 
2

--------------------------------------------------------------------------------


 
(b)  Stock Compensation. Subject to the terms and conditions provided in this
Agreement and the Restricted Stock Award Agreement by and between the Company
and the Executive, the Company hereby agrees to grant the Executive restricted
stock awards (the “Stock Awards”) as follows:
 
(i) During the first year of the Initial Employment Term, the Company shall
grant the Executive on or before February 28, 2010 (i) 400,000 shares of the
Company’s common stock (the “Common Stock”), of which 40,000 shall fully vest on
July 1, 2010 and an additional 40,000 shares shall fully vest on the first day
of each calendar month thereafter; (ii) 500,000 shares of Common Stock, of which
40,000 shall fully vest on May 1, 2011; an additional 40,000 shares shall vest
on each of June 1, August 1, September 1, October 1, 2011; and the remaining
220,000 shares shall fully vest on December 1, 2011.
 
(ii) During the second year of the Employment Term, the Company shall grant the
Executive on or before January 1, 2011 500,000 shares of Common Stock which
shall fully vest on December 31, 2011.
 
(iii) During the third year of the Employment Term, the Company shall grant the
Executive on or about January 1, 2012 500,000 shares of Common Stock which shall
fully vest on December 31, 2012.
 
Prior to December 1, 2011, the Stock Awards granted to the Executive shall be
subject to a resale restriction as follows: (A) no more than 40,000 shares of
the Stock Award may be sold in any one month period and (B) no more than 10,000
shares of the Stock Award may be sold on any day during the Employment
Term.  After that date, there will be no resale restriction imposed on
Executive.  In the event of a Change of Control (defined below) of the Company,
this resale restriction shall no longer be in effect.
 
(c)  Stock Options.  In addition to the Stock Awards, the Executive shall also
be eligible to participate in and to receive annual stock options pursuant to
Company’s Equity Incentive Plan in such amount as determined by the Board at a
level commensurate with the Executive’s position with the Company.
 
3

--------------------------------------------------------------------------------


 
 
4. Benefits.
 
(a)  Benefit Plans.  The Executive shall be eligible to participate in any
Executive benefit plan of the Company, including, but not limited to, equity,
pension, thrift, profit sharing, medical coverage, education, or other
retirement benefits that the Company has adopted or may adopt, maintain or
contribute to the benefit of its senior executives, at a level commensurate with
the Executive’s positions, subject to satisfying the applicable eligibility
requirements. The Company may at any time or from time to time amend, modify,
suspend or terminate any employee benefit plan, program or arrangement for any
reason in its sole discretion.
 
(b)  Vacation and Holidays.  The Executive shall be entitled to an annual paid
vacation in accordance with the Company's policy applicable to senior executives
from time to time in effect, but in no event less than three (3) weeks per
calendar year (as prorated for partial years), which vacation may be taken at
such times as the Executive elects with due regard to the needs of the
Company.  The Executive shall also be entitled to paid Holidays and sick days in
accordance with the policy of the Company. The carry-over of vacation days shall
be in accordance with the Company's policy applicable to senior executives from
time to time in effect.
 
(c)  Business and Entertainment Expenses. Upon presentation of appropriate
documentation, the Executive shall be reimbursed for all reasonable and
necessary business and entertainment expenses incurred in connection with the
performance of his duties hereunder, all in accordance with the Company's
expense reimbursement policy applicable to senior executives from time to time
in effect.
 
(d)  Automobile Allowance. Executive shall be entitled to an automobile
allowance in the amount of $500.00 per month during the term of this Agreement,
which shall be paid on the first day of each calendar month.
 
5. Termination. Executive’s employment and the Employment Term shall terminate
on the first of the following to occur:
 
4

--------------------------------------------------------------------------------


 
 
(a)  Disability. If the Company determines in good faith that the Disability of
the Executive has occurred during the Employment Term (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice in accordance with Section 9 of this Agreement of its intention to
terminate the Executive Employment. In such event, the Executive’s employment
shall terminate effective on the thirtieth (30th) day following receipt of such
notice by the Executive, provided that within 30 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties. For purposes of this Agreement, "Disability" shall mean a
determination  by the Company in accordance with applicable law that due to a
physical or mental injury, infirmity or incapacity, the Executive is unable to
perform the essential functions of his job with or without accommodation for 180
days (whether or not consecutive) during any 12-month period.
 
(b)  Death.  The Executive’s employment shall automatically terminate on the
date of death of the Executive during the Employment Term.
 
(c)  Cause.  The Company may immediately terminate the Executive’s employment
upon written notice of termination by the Company to the Executive for Cause.
"Cause" shall mean, as determined by the Board (or its designee) (1) conduct by
the Executive in connection with his employment duties or responsibilities that
is fraudulent, unlawful or grossly negligent; (2) the willful misconduct of the
Executive; (3) the willful and continued failure of the Executive to perform the
Executive's duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness); (4) the commission by the
Executive of any felony or any crime involving moral turpitude; (5) violation of
any material policy of the Company or any material provision of the Company's
code of conduct, employee handbook or similar documents; or (6) any material
breach by the Executive of any provision of this Agreement or any other written
agreement entered into by the Executive with the Company.
 
(d) Termination  other than for Cause.  The Company shall have the right to
terminate  the  Executive's  employment  hereunder  for any  reason at any time,
including  for any  reason  that  does  not  constitute  Cause,  subject  to the
consequences of such termination as set forth in this Agreement.
 
(e)  Resignation for Good Reason. The Executive may voluntarily terminate his
employment hereunder for Good Reason on the 60th day after the delivery of a
written notice to the Company. For the purpose of this Agreement, “Good Reason”
shall mean:
 
 
5

--------------------------------------------------------------------------------


 
(i) the assignment of the Executive to a position in which the Executive’s
authority, duties and responsibilities are materially diminished from the
authority, duties or responsibilities as contemplated by Section 1 of this
Agreement or any other  action taken by the Company or its affiliated companies
which results in a material , diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated and insubstantial
action not taken in bad faith and which is remedies by the Company promptly
after receipt of notice thereof given by the Executive;
 
(ii)  any failure by the Company or its affiliated companies to comply with any
of the provisions of Section 3 and 4 of this Agreement, other than an isolated,
insubstantial and inadvertent  failure not occurring in bad faith and which is
remedies by the Company promptly after receipt of notice thereof given by the
Executive;
 
(iii) any material change in the Executive's reporting responsibilities;
 
However, in no event shall the Executive be considered to have terminated his
employment for "Good Reason" unless and until the Company receives written
notice from the Executive identifying in reasonable detail the acts or omissions
constituting "Good Reason" and the provision of this Agreement relied upon, and
such acts or omissions are not cured by the Company to the reasonable
satisfaction of the Executive within 30 days of the Company's receipt of such
notice.
 
                  (f) Resignation other than for Good Reason. The Executive may
voluntarily terminate his employment hereunder for any reason other than Good
Reason on the 60th day after the delivery a written notice to the Company.
 
6. Consequences of Termination.
 
(a)  Disability.  Upon termination of the Employment Term because of the
Executive's Disability, the Company shall pay or provide to the Executive (1)
any unpaid Base Salary and any accrued vacation and holidays through the date of
termination; (2) the Deferred Salary set forth in Section 3.1 hereof earned and
accrued as of the date of termination; (3) any unpaid bonus accrued with respect
to the fiscal year ending on or preceding the date of termination; (4)
reimbursement for any unreimbursed expenses properly incurred through the date
of termination; and (5) all other payments or benefits to which the Executive
may be entitled under the terms of any applicable employee benefit plan,
including medical benefits, program or arrangement (collectively, the “Accrued
Benefits”). In addition, all granted but unvested Stock Awards, as well as any
ungranted Stock Awards that would have granted in the calendar year in which the
Executive was terminated, shall become immediately fully vested.
 
 
6

--------------------------------------------------------------------------------


 
(b) Death.  Upon the termination of the Employment Term because of the
Executive's death, the Executive's estate shall be entitled to any Accrued
Benefits. In addition, all granted but unvested Stock Awards shall become
immediately fully vested.
 
(c)  Termination for Cause. Upon the termination of the Employment Term by the
Company for cause or by either party in connection with a failure to renew this
Agreement, the Company shall pay to the Executive any Accrued Benefits.
 
(d)  Termination without Cause. Upon the termination of the Employment Term by
the Company without Cause, the Company shall pay or provide to the Executive the
Accrued Benefits plus additional one (1) year of Base Salary, Stock Award and
medical benefits pursuant to Section 3 and 4 of this  Agreement.
 
(e)  Resignation for Good Reason. In the event the Executive voluntarily
terminates his employment hereunder for Good Reason,  the Company shall pay or
provide to the Executive the Accrued Benefits plus additional one (1) year of
Base Salary, Stock Award and medical benefits pursuant to Section 3 and 4 of
this  Agreement.
 
(f) Resignation other than for Good Reason. In the event the Executive
voluntarily terminates his employment hereunder other than for Good Reason, the
Company shall pay or provide to the Executive any Accrued Benefits.
 
7. Change in Control.  If In the event of a Change in Control, as defined below,
(i) the Company shall pay to the Executive the Deferred Salary set forth in
Section 3.1 and (ii) all Stock Awards set forth in Section 3(2) herein that
Executive would have been entitled to receive through the expiration of the
Employment Term, whether or not issued as of the date of the Change in
Control.  Such Stock Award shall be fully vested as of the date of the Change in
Control.
 
 
7

--------------------------------------------------------------------------------


 
For the purpose of this Agreement, a “Change in Control" shall be deemed to have
occurred if, during the term of this Agreement: (i) the beneficial ownership of
at least 50% of the Company's voting securities or all or substantially all of
the assets of the Company shall have been acquired, directly or indirectly by a
single person or a group of affiliated persons, other than the Executive or a
group in which the Executive is a member, or (ii) as the result of or in
connection with any cash tender offer, exchange offer, sale of assets, merger,
consolidation or other business combination of the Company with another
corporation or entity and the new Board is comprised of majority directors
chosen or elected by the members of the new/combined entity who were not members
of the Company before such cash tender offer, exchange offer, sale of assets,
merger, consolidation or other business combination of the Company with another
corporation or entity.
 
8. No Assignment. This Agreement is personal to each of the Parties.  Except as
provided below, no Party may assign or delegate any rights or obligations
hereunder without first obtaining the written consent of the other Party hereto;
provided, however, that the Company may assign this Agreement to any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company.
 
9. Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (1) on the date of delivery if delivered by hand,
(2) on the date of transmission, if delivered by confirmed facsimile, (3) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (4) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
 
If to the Executive:
 
Mark A. Giresi
750 Ocean Royale Way, Unit 1203N
Juno Beach, Florida  33408
 
 
 
8

--------------------------------------------------------------------------------


 


If to the Company:
 
NXT Nutritional Holdings, Inc.
Attn.: Francis McCarthy 
56 Jackson Street
Holyoke, MA 01040
Tel.: (413) 533-9300
 
With a copy (which does not constitute a notice) to:
 
Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey, 07726
Attention: Kristina Trauger, Esq.
Tel.:732-409-1212
Fax: (732) 577-1188
 
or to such other address as either Party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
10.  
Protection of the Company’s Business.

 
(a) Confidentiality. The Executive acknowledges that during the course of his
employment by the Company (prior to and during the Employment Term) he has and
will occupy a position of trust and confidence. The Executive shall hold in a
fiduciary capacity for the benefit of the Company and shall not disclose to
others or use, whether directly or indirectly, any Confidential Information
regarding the Company, except (i) as in good faith deemed necessary by the
Executive to perform his duties hereunder, (ii) to enforce any rights or defend
any claims hereunder or under any other agreement to which the Executive is a
party, provided that such disclosure is relevant to the enforcement of such
rights or defense of such claims and is only disclosed in the formal proceedings
related thereto, (iii) when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order him to divulge, disclose or make accessible
such information, provided that the Executive shall give prompt written notice
to the Company of such requirement, disclose no more
 
 
9

--------------------------------------------------------------------------------


 
 
information than is so required, and cooperate with any attempts by the Company
to obtain a protective order or similar treatment, (iv) as to such Confidential
Information that shall have become public or known in the Company's industry
other than by the Executive's unauthorized disclosure, or (v) to the Executive's
spouse, attorney and/or his personal tax and financial advisors as reasonably
necessary or appropriate to advance the Executive's tax, financial and other
personal planning (each an "Exempt Person"), provided, however, any disclosure
or use of Confidential Information by an Exempt Person shall be deemed to be a
breach of this Section 10 by the Executive. The Executive shall take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft.  The Executive
understands and agrees that the Executive shall acquire no rights to any such
Confidential Information. "Confidential Information" shall mean information
about the Company, its subsidiaries and affiliates, and their respective clients
and customers that is not disclosed by the Company and that was learned by the
Executive in the course of his employment by the Company, including, but not
limited to, any proprietary knowledge, trade secrets, data and databases,
formulae, sales, financial, marketing, training and technical information,
client, customer, supplier and vendor lists, competitive strategies, computer
programs and all papers, resumes, and records (including computer records) of
the documents containing such Confidential Information.
 
(b) Non-Competition.  During the Employment Term and for the one-year period
following the termination of the Executive's employment for any reason (the
"Restricted Period"), the Executive shall not, directly or indirectly, without
the prior written consent of the Company, provide employment (including
self-employment), directorship, consultative or other services to any business,
individual, partner, firm, corporation, or other entity that competes with any
business conducted by the Company or any of its subsidiaries or affiliates on
the date of the Executive's termination of employment or within one year of the
Executive's termination of employment in the geographic locations where the
Company and its subsidiaries or affiliates engage or propose to engage in such
business (the "Business"). Nothing herein shall prevent the Executive from
having a passive ownership interest of not more than 2% of the outstanding
securities of any entity engaged in the Business whose securities are traded on
a national securities exchange.
 
10

--------------------------------------------------------------------------------


 
 
(c) Non-Solicitation of Employees. The Executive recognizes that he possesses
and will possess confidential information about other employees of the Company
and its subsidiaries and affiliates relating to their education, experience,
skills, abilities, compensation and benefits, and inter-personal relationships
with customers of the Company and its subsidiaries and affiliates. The Executive
recognizes that the information he possesses and will possess about these other
employees is not generally known, is of substantial value to the Company and its
subsidiaries and affiliates in developing their business and in securing and
retaining customers, and has been and will be acquired by him because of his
business position with the Company. The Executive agrees that, during the
Restricted Period, he will not, directly or indirectly, (i) solicit or recruit
any employee of the Company or any of its subsidiaries or affiliates (a "Current
Employee") or any person who was an employee of the Company or any of its
subsidiaries or affiliates during the twelve (12) month period immediately prior
to the date the Executive's employment terminates (a "Former Employee") for the
purpose of being employed by him or any other entity, or (ii) hire any Current
Employee or Former Employee.
 
(d) Non-Solicitation of Customers.  The Executive agrees that, during the
Restricted Period, he will not, directly or indirectly, solicit or attempt to
solicit (i) any party who is a customer or client of the Company or its
subsidiaries, who was a customer or client of the Company or its subsidiaries at
any time during the twelve (12) month period immediately prior to the date the
Executive's employment terminates or who is a prospective customer or client
that has been identified and targeted by the Company or its subsidiaries for the
purpose of marketing, selling or providing to any such party any services or
products offered by or available from the Company or its subsidiaries, or (ii)
any supplier or vendor to the Company or any subsidiary to terminate, reduce or
alter negatively its relationship with the Company or any subsidiary or in any
manner interfere with any agreement or contract between the Company or any
subsidiary and such supplier or vendor.
 
(e) Property.  The Executive acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
during his employment by the Company or its subsidiaries are the sole property
of the Company and its subsidiaries ("Company Property").  During the Employment
Term, and at all times thereafter, the Executive shall not remove, or cause to
be removed, from the premises of the Company or its subsidiaries, copies of any
record, file, memorandum, document, computer related information or equipment,
or any other item relating to the business of the Company or its subsidiaries,
except in furtherance of his duties under this Agreement. When the Executive's
employment with the Company terminates, or upon request of the Company at any
time, the Executive shall promptly deliver to the Company all copies of Company
Property in his possession or control.
 
 
11

--------------------------------------------------------------------------------


 
(f) Non-Disparagement.  Executive shall not, and shall not induce others to,
disparage the Company or its subsidiaries or affiliates or their past and
present officers, directors, employees or products. "Disparage" shall mean
making comments or statements to the press, the Company's or its subsidiaries'
or affiliates' employees or any individual or entity with whom the Company or
its subsidiaries or affiliates has a business relationship which would adversely
affect in any manner (1) the business of the Company or its subsidiaries or
affiliates (including any products or business plans or prospects), or (2) the
business reputation of the Company or its subsidiaries or affiliates, or any of
their products, or their past or present officers, directors or employees.
 
(g) Cooperation. Subject to the Executive's other reasonable business
commitments, following the Employment Term, the Executive shall be available to
cooperate with the Company and its outside counsel and provide information with
regard to any past, present, or future legal matters which relate to or arise
out of the business the Executive conducted on behalf of the Company and its
subsidiaries and affiliates, and, upon presentation of appropriate
documentation, the Company shall compensate the Executive for any out-of-pocket
expenses reasonably incurred by the Executive in connection therewith.
 
(h) Equitable Relief and Other Remedies.  The Executive acknowledges and agrees
that the Company's remedies at law for a breach or threatened breach of any of
the provisions of this Section 10 would be inadequate and, in recognition of
this fact, the Executive agrees that, in the event of such a breach or
threatened or attempted breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to obtain equitable relief in the
form of specific performance, a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy which may then be available.
In addition, without limiting the Company's remedies for any breach of any
restriction on the Executive set forth in this Section 10, except as required by
law, the Executive shall not be entitled to any payments set forth in Section 6
hereof if the Executive has breached the covenants applicable to the Executive
contained in this Section 10, the Executive will immediately return to the
Company any such payments previously received under Section 6 upon such a
breach, and, in the event of such breach, the Company will have no obligation to
pay any of the amounts that remain payable by the Company under Section 6.
 
 
12

--------------------------------------------------------------------------------


 
(i) Reformation.  If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 10 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the law of
that state.  The Executive acknowledges that the restrictive covenants contained
in this Section 10 are a condition of this Agreement and are reasonable and
valid in temporal scope and in all other respects.
 
(j) Liability. Notwithstanding the provisions in this Section 10, the Executive
shall not be liable for any mistakes of fact, errors of judgment, for losses
sustained by the Company or any subsidiary or for any acts or omissions of any
kind, unless caused by the negligence or willful or intentional misconduct of
the Executive or any person or entity acting for or on behalf of the Executive.
 
(k) Survival of Provisions. The obligations contained in this Section 10 shall
survive in accordance with their terms the termination or expiration of the
Executive's employment with the Company and shall be fully enforceable
thereafter.
 
11. Indemnification. The Executive shall be indemnified to the extent permitted
by the Company's organizational documents and to the extent allowed by law.  The
Company shall continue to carry Director’s and Officer’s Liability Insurance in
accordance with that which has been approved by the Company’s Board in such
amounts and at limits no less than the current policy limits and amounts now in
effect.
 
12. Section Headings and Interpretation. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. Expressions of
inclusion used in this agreement are to be understood as being without
limitation.
 
13.  Severability. The provisions of this Agreement shall be deemed severable
and the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
 
13

--------------------------------------------------------------------------------


 
 
14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.
 
15. Governing Law and Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the state of
Massachusetts without regard to its conflicts of law principles. The Parties
agree irrevocably to submit to the exclusive jurisdiction of the courts located
in the state of Massachusetts, for the purposes of any suit, action or other
proceeding brought by any Party arising out of any breach of any of the
provisions of this Agreement and hereby waive, and agree not to assert by way of
motion, as a defense or otherwise, in any such suit, action, or proceeding, any
claim that it is not personally subject to the jurisdiction of the above-named
courts, that the suit, action or proceeding is brought in an inconvenient forum,
that the venue of the suit, action or proceeding is improper, or that the
provisions of this Agreement may not be enforced in or by such courts.
 
16. Entire Agreement. This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which is not expressly set
forth in this Agreement.
 
17. Waiver and Amendment. No provision of this Agreement may be modified,
amended, waived or discharged unless such waiver, modification, amendment or
discharge is agreed to in writing and signed by the Executive and such officer
or director as may be designated by the Board. No waiver by either Party at any
time of any breach by the other Party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver or similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
 
18. Withholding. The Company may withhold from any and all amounts payable under
this Agreement such federal, state, local and foreign taxes as may be required
to be withheld pursuant to any applicable law or regulation.
 
 
14

--------------------------------------------------------------------------------


 
19.  Authority and Non-Contravention. The Executive represents and warrants to
the Company that he has the legal right to enter into this Agreement and to
perform all of the obligations on his part to be performed hereunder in
accordance with its terms and that he is not a party to any agreement or
understanding, written or oral, which could prevent him from entering into this
Agreement or performing all of his obligations hereunder.
 
20. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
 
 
NXT NUTRITIONAL HOLDINGS, INC.
 
/s/ Francis McCarthy                                    
By:  Francis McCarthy 
Title: Chief Executive Officer
 
 
 
EXECUTIVE
 
/s/ Mark A. Giresi                                                
By:  Mark A. Giresi
 
 
15

--------------------------------------------------------------------------------


 
 
Exhibit A
(List of Companies)
 
 
 
1.  
UFood Grill – Restaurant and Franchise Business

2.  
Fiduciary Trust International of the South – Money management firm

3.  
Solais – Design and marketer of lighting

4.  
Innovative Beverage Group Holdings – Beverage manufacturer and marketer

 
 
 
 
 
 
 
 
 
 
 16

--------------------------------------------------------------------------------